DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 02/01/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 02/01/2021, with respect to claim objection have been fully considered and are persuasive because claim has been amended to overcome the rejection. The objection of claim 1 has been withdrawn. 
Applicant’s arguments, with respect to claim 1 have been fully considered and are persuasive because Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Therefore, the rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “wherein the light guide is attached to the light guide positioners, the light guide positioners each comprising the lens body holder and a holder bottom protrusion continuous with the lens body holder and protruding in a sub-scanning direction from an intersection of the holder bottom with the lens body holder, and a surface of each light guide positioner that faces the light guide to be attached has at least a portion having a same shape as a shape of a surface of the light guide.”
It follows that claims 2-11 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675